DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant's Communication received on June 26, 2019 for application number 16/456,907. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/26/2019 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 11, 20, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of receiving data, creating time series indexed data and locating target data in response to a query. 

For example, the limitations directed toward receiving data and creating a times series are all directed toward a mental process that can take place with the aid of pen and paper. 
Similarly, the limitation of locate target data, as recited, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Thus, the claim is directed toward an abstract idea. The limitations associated with receiving data and creating a time series indexed data are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a database server to perform both the receiving and creating steps amounts to no more than mere instructions to apply the exception using a generic computer component. The limitation related to outputting target data is considered by the examiner to be insignificant extra solution activity, because the inventive subject matter is directed toward the receiving and creating data to locate target data. Mere instructions to apply an exception using a generic computer component cannot provide 

Claims 2-10 and 12-19 are dependent on claim 1 and claim 11 and includes all the limitations of claim 1. Therefore, claims 2-10 and 12-19 recites the same abstract idea of receiving data and creating a time series indexed data. Claims 2-10 and 12-19 further limits the receiving step, including the additional steps for received data, the claims related to received data is considered by the examiner to be insignificant extra solution activity, because the inventive subject matter is directed toward the receiving and creating data to locate target data. Instructions to apply an exception using a generic computer component cannot provide an inventive concept. Because of these reasons the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim(s) are not patent eligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dou et al. (US 2016/0125083) (hereinafter Dou) in view of Gustafson et al. (US 2016/0162543) (hereinafter Gustafson).
Regarding claim 1, Dou teaches a system comprising a database server configured to: receive data including a plurality of elements each including a sensor identifier and time element, each time element including a timestamp or time period (see Fig. 1, para [0025], para [0027], discloses receiving sensor data in sensor store including an indexed unique identifier and update frequency element (time period)); create a time series of the data indexed by the sensor identifiers into buckets spaced at even time intervals (see Fig. 2, Table 1, para [0027], para [0048], discloses outputting (creating) structured time series of core data points of interest and time metadata that is periodically updated at intervals according to update frequency of information sensors).
Dou does not explicitly teach receive a query including at least one of the sensor identifiers and at least one query time element; locate target data in the buckets by the at least one of the sensor identifiers and the at least one query time element; and output the target data.
Gustafson teaches receive a query including at least one of the sensor identifiers and at least one query time element (see para [0024], para [0036], discloses receiving a query that includes indication of a system to analyze and indicated time periods); locate target data in the buckets by the at least one of the sensor identifiers and the at least one query time element (see para [0024], para [0039], discloses identifying sections in time-series data that match received search query, locating a quick start up pattern (target data) of a turbine in a time-series); and output the target data (see Fig. 4, Fig. 5b, Fig. 6D, para [0039], para [0065-0066], discloses outputting pattern results to requesting user).
Dou/Gustafson are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Dou to locate target data from disclosure of Gustafson. The motivation to combine these arts is disclosed by Gustafson as “efficient searching of multiple large sets of time series data” (para [0017]) and locating target data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 11, Dou teaches a method comprising: receiving data at a database server, the data including a plurality of elements each including a sensor identifier and time element, each time element including a timestamp or time period (see Fig. 1, para [0025], para [0027], discloses receiving sensor data in sensor store including an indexed unique identifier and update frequency element (time period)); creating a time series of the data indexed by the sensor identifiers into buckets spaced at even time intervals (see Fig. 2, Table 1, para [0027], para [0048], discloses outputting (creating) structured time series of core data points of interest and time metadata that is periodically updated at intervals according to update frequency of information sensors).
Dou does not explicitly teach receiving a query including at least one of the sensor identifiers and at least one query time element; locating target data in the buckets by the at least one sensor identifier and the at least one query time element; and outputting the target data.
Gustafson teaches receiving a query including at least one of the sensor identifiers and at least one query time element (see para [0024], para [0036], discloses receiving a query that includes indication of a system to analyze and indicated time periods); locating target data in the buckets by the at least one sensor identifier and the at least one query time element (see para [0024], para [0039], discloses identifying sections in time-series data that match received search query, locating a quick start up pattern (target data) of a turbine in a time-series); and outputting the target data (see Fig. 4, Fig. 5b, Fig. 6D, para [0039], para [0065-0066], discloses outputting pattern results to requesting user).
Dou/Gustafson are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Dou to locate target data from disclosure of Gustafson. The motivation to combine these arts is disclosed by Gustafson as “efficient searching of multiple large sets of time series data” (para [0017]) and locating target data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 2 and 12, Dou/Gustafson teach a system of claim 1 and method of claim 11.
Dou does not explicitly teach wherein the data includes radio-frequency identification (RFID) sensor data that indicates locations of tagged items over time.
Gustafson teaches wherein the data includes radio-frequency identification (RFID) sensor data that indicates locations of tagged items over time (see Fig. 9, para [0117], discloses radio-frequency identification sensor data).

Regarding claims 3 and 13, Dou/Gustafson teach a system of claim 1 and method of claim 11.
Dou does not explicitly teach wherein the database server is further configured to preprocess the data with temporal normalization in which consecutive data with redundant locations are collapsed.
Gustafson teaches wherein the database server is further configured to preprocess the data with temporal normalization in which consecutive data with redundant locations are collapsed (see para [0024], para [0034-0036], discloses normalizing data for time-series data set that is grouped into time intervals for sections of data indicated in time periods to retrieve data).

Regarding claims 4 and 14, Dou/Gustafson teach a system of claim 1 and method of claim 11.
Dou does not explicitly teach wherein the temporal normalization is performed on geospatial zones each including a range of locations.
Gustafson teaches wherein the temporal normalization is performed on geospatial zones each including a range of locations (see Fig. 9, para [0068], para [0117], discloses geo-locations).

Regarding claims 5 and 15, Dou/Gustafson teach a system of claim 1 and method of claim 11.
Dou does not explicitly teach wherein the tagged items include autonomous vehicles, machine parts for assembly, tools, or supply materials.
Gustafson teaches wherein the tagged items include autonomous vehicles, machine parts for assembly, tools, or supply materials (see para [0039], para [0117], discloses gas turbines).

Regarding claims 6 and 16, Dou/Gustafson teach a system of claim 1 and method of claim 11.
Dou does not explicitly teach a computing device configured to: receive the target data from the database server; and determine assembly status of the tagged items based on the target data.
Gustafson teaches computing device configured to: receive the target data from the database server; and determine assembly status of the tagged items based on the target data (see Fig. 9, para [0039], para [0117], discloses receiving data indicating a quick start up of a turbine in a time series).

Regarding claims 7 and 17, Dou/Gustafson teach a system of claim 1 and method of claim 11.
Dou further teaches wherein a response to the query is returned in real-time (see para [0058], para [0062], discloses returning real-time data to user).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dou et al. (US 2016/0125083) (hereinafter Dou) in view of Gustafson et al. (US 2016/0162543) (hereinafter Gustafson), and in further view of Orduna et al. (US 2015/0112883) (hereinafter Orduna).
Regarding claim 20, Dou teaches a system comprising: data including a plurality of elements each including a sensor identifier and time element, each time element including a timestamp or time period (see Fig. 1, para [0025], para [0025], discloses sensor data in sensor store including an indexed unique identifier and update frequency element (time period)); create a time series of the data indexed by the sensor identifiers into buckets spaced at even time intervals (see Fig. 2, Table 1, para [0027], para [0048], discloses outputting (creating) structured time series of core data points of interest and time metadata that is periodically updated at intervals according to update frequency of information sensors).
Dou does not explicitly teach database server configured to: receive data that includes radio-frequency identification (RFID) sensor data that indicates locations of tagged items over time; receive a query including at least one of the sensor identifiers and at least one query time element; and locate target data in the buckets by the at least one of the sensor identifiers and the at least one query time element; and a computing device configured to: receive the target data from the database server; and determine assembly status of the tagged items based on the target data.
Gustafson teaches database server configured to: receive data that includes radio-frequency identification (RFID) sensor data that indicates locations of tagged items over time (see Fig. 9, para [0117], discloses radio-frequency identification sensor data); receive a query including at least one of the sensor identifiers and at least one query time element (see para [0024], para [0036], discloses receiving a query that includes indication of a system to analyze and indicated time periods); and locate target data in the buckets by the at least one of the sensor identifiers and the at least one query time element (see para [0024], para [0039], discloses identifying sections in time-series data that match received search query, locating a quick start up pattern (target data) of a turbine in a time-series); and a computing device configured to: receive the target data from the database server (see Fig. 4, Fig. 5b, Fig. 6D, para [0039], para [0065-0066], discloses requesting user receiving pattern results that indicate a quick start up); and determine assembly status of the tagged items based on the target data (see Fig. 9, para [0039], para [0117], discloses receiving data indicating a quick start up of a turbine in a time series).
Dou/Gustafson are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Dou to locate target data from disclosure of Gustafson. The motivation to combine these arts is disclosed by Gustafson as “efficient searching of multiple large sets of time series data” (para [0017]) and locating target data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Dou/Gustafason do not explicitly teach a database server including massively parallel processing (MPP) architecture.
Orduna teaches a database server including massively parallel processing (MPP) architecture (see para [0106], discloses massively parallel processing (MPP)).
Dou/Gustafson/Orduna are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Dou/Gustafson to include massively parallel processing (MPP) architecture from disclosure of Orduna. The motivation to combine these arts is disclosed by Orduna as “The system provides the user with a high level of awareness of his/her personal and/or system information” (para [0098]) and including massively parallel processing (MPP) architecture is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gustafson et al. (US 2016/0162543) (hereinafter Gustafson) in view of Orduna et al. (US 2015/0112883) (hereinafter Orduna), and in further view of Kanistras et al. (US 2018/0134372) (hereinafter Kanistras) and Jover et al. (US 2017/0018125) (hereinafter Jover).
Regarding claim 21, Gustafson teaches a system to receive a query including at least one of the sensor identifiers and at least one query time element (see para [0024], para [0036], discloses receiving a query that includes indication of a system to analyze and indicated time periods); and locate target data in the buckets by the at least one of the sensor identifiers and the at least one query time element (see para [0024], para [0039], discloses identifying sections in time-series data that match received search query, locating a quick start up pattern (target data) of a turbine in a time-series); and output the target data (see Fig. 4, Fig. 5b, Fig. 6D, para [0039], para [0065-0066], discloses outputting pattern results to requesting user).
Gustafson does not explicitly teach a database server including massively parallel processing (MPP) architecture, the database server configured to: receive flight test data from a variety of sensors, taken in an aircraft over time during a flight test, the flight test data including a plurality of elements each including a sensor identifier and time element, each time element including a timestamp or time period; create a time series of the flight test data indexed by the sensor identifiers into buckets spaced at even time intervals.
Orduna teaches a database server including massively parallel processing (MPP) architecture (see para [0106], discloses massively parallel processing (MPP)).
Gustafson/Orduna are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gustafson to include massively parallel processing (MPP) architecture from disclosure of Orduna. The motivation to combine these arts is disclosed by Orduna as “The system provides the user with a high level of awareness of his/her personal and/or system information” (para [0098]) and including massively parallel processing (MPP) architecture is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Gustafson/Orduna do not explicitly teach the database server configured to: receive flight test data from a variety of sensors, taken in an aircraft over time during a flight test, the flight test data including a plurality of elements each including a sensor identifier and time element, each time element including a timestamp or time period; create a time series of the flight test data indexed by the sensor identifiers into buckets spaced at even time intervals.
Kanistras teaches the database server configured to: receive flight test data from a variety of sensors, taken in an aircraft over time during a flight test, the flight test data including a plurality of elements each including a sensor identifier and time element, each time element including a timestamp or time period (see Figs. 16a-b, para [0052, 0057], discloses flight test data from sensors taken over time, including timestamp data).
Gustafson/Orduna/Kanistras are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gustafson/Orduna to include flight test data from disclosure of Kanistras. The motivation to combine these arts is disclosed by Kanistras as “improving performance characteristics of flying vehicles” (para [0003]) and including flight test data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Gustafson/Orduna/Kanistras do not explicitly teach create a time series of the flight test data indexed by the sensor identifiers into buckets spaced at even time intervals.
Jover teaches create a time series of the flight test data indexed by the sensor identifiers into buckets spaced at even time intervals (see Fig. 4, para [0004], [0037], discloses indexed flight test data according to predetermined time periods).
Gustafson/Orduna/Kanistras/Jover are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gustafson/Orduna/Kanistras to include indexed flight test data from disclosure of Jover. The motivation to combine these arts is disclosed by Jover as “thanks to this system, it is possible to find recorded data easily and quickly” (para [0011]) and including indexed flight test data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dou et al. (US 2016/0125083) (hereinafter Dou) in view of Gustafson et al. (US 2016/0162543) (hereinafter Gustafson) as applied to claims 1 and 11, and in further view of Orduna et al. (US 2015/0112883) (hereinafter Orduna).
Regarding claims 8 and 18, Dou/Gustafson teach a system of claim 1 and method of claim 11.
Dou/Gustafson does not explicitly teach wherein the database server includes massively parallel processing (MPP) architecture.
Orduna teaches wherein the database server includes massively parallel processing (MPP) architecture (see para [0106], discloses massively parallel processing (MPP)).
Dou/Gustafson/Orduna are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Dou/Gustafson to include massively parallel processing (MPP) architecture from disclosure of Orduna. The motivation to combine these arts is disclosed by Orduna as “The system provides the user with a high level of awareness of his/her personal and/or system information” (para [0098]) and including massively parallel processing (MPP) architecture is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dou et al. (US 2016/0125083) (hereinafter Dou) in view of Gustafson et al. (US 2016/0162543) (hereinafter Gustafson) as applied to claims 1 and 11, and in further view of Lucas et al. (US 2018/0307727) (hereinafter Lucas).
Regarding claims 9 and 19, Dou/Gustafson teach a system of claim 1 and method of claim 11.
Dou/Gustafson does not explicitly teach wherein the time series has a skew factor of 10% or less.
Lucas teaches wherein the time series has a skew factor of 10% or less (see para [0284], discloses a skew value specifying a percentage value).
Dou/Gustafson/Lucas are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Dou/Gustafson to include a skew factor from disclosure of Lucas. The motivation to combine these arts is disclosed by Lucas as “improve time-based searching, but also allows for events with recent timestamps, which may have a higher likelihood of being accessed, to be stored in a faster memory to facilitate faster retrieval” (para [0115]) and including a skew factor is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dou et al. (US 2016/0125083) (hereinafter Dou) in view of Gustafson et al. (US 2016/0162543) (hereinafter Gustafson) as applied to claims 1 and 11, and in further view of Kanistras et al. (US 2018/0134372) (hereinafter Kanistras).
Regarding claim 10, Dou/Gustafson teach a system of claim 1. 
Dou/Gustafson does not explicitly teach wherein the data is flight test data from a variety of sensors, taken in an aircraft over time during a flight test.
Kanistras teaches wherein the data is flight test data from a variety of sensors, taken in an aircraft over time during a flight test (see Figs. 16a-b, para [0052, 0057], discloses flight test data from sensors taken over time).
Dou/Gustafson/Kanistras are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Dou/Gustafson to include flight test data from disclosure of Kanistras. The motivation to combine these arts is disclosed by Kanistras as “improving performance characteristics of flying vehicles” (para [0003]) and including flight test data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159